This is an appeal by the appellants from a final judgment of the District Court of Falls County on a forfeiture of a bail bond. The appeal bond in this case is conditioned that the appellants "shall prosecute their appeal with effect and in case the judgment of the Supreme Court or the Court of Civil Appeals shall be against them, they shall perform its judgment, sentence and decrees, etc." This bond is wholly insufficient to give this court jurisdiction of the appeal, and for that reason the appeal will have to be dismissed. Anderson et al v. State,166 S.W. 1164.
It might be proper at this time to call the attention of the appellant's attorneys to the fact that this case is not briefed in accordance with the rules governing civil cases, which are binding on this court in cases of this kind. Branch's Ann. Penal Code, Sees. 608 and 609.
The appellants are hereby granted fifteen days in which to prepare and file a proper bond in this case; otherwise, this order will be made final.
For the reason above stated this appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                        ON REINSTATEMENT.